United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   April 4, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-30753
                           Summary Calendar


                           LETITIA W. RABY,

                         Plaintiff-Appellant,

                                versus

               WESTSIDE TRANSIT, A/K/A ATC/VANCOM, INC.,

                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 2:03-CV-1000
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Letitia Raby, a former employee of Westside Transit, appeals

from the district court’s dismissal of her Title VII claims after

a motion for summary judgment. We review de novo under the same

standards applied by the district court. City of Shoreacres v.

Waterworth, 420 F.3d 440, 445 (5th Cir. 2005). Petitioner alleged

four claims of discrimination based on sex and race: 1) that she

was paid unequal wages; 2) that she was denied a promotion; 3) that

she was subjected to unequal terms and conditions of employment;

and 4) that she was discharged.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-30753
                                  -2-

     To make a prima facie showing of disparate treatment through

the payment of unequal wages, the plaintiff must show that she was

paid less than another employee who was not a member of the

protected   class   for   work   requiring   substantially   the   same

responsibility. Uviedo v. Steves Sash & Door Co., 738 F.2d 1425,

1431 (5th Cir. 1984). Petitioner points only to a male employee

with a higher salary who was an “operations supervisor” and who was

laid off three years before she became an “assistant general

manager.” Petitioner has not shown that the positions have similar

responsibilities or that another employee was paid more during the

period she held the assistant general manager position.

     To make a prima facie case of discrimination under a failure

to promote claim, the plaintiff must show that she was qualified

for the position she sought. Blow v. City of San Antonio, 236 F.3d

293, 296 (5th Cir. 2001). Here, petitioner pointed to an open

position as general manager and alleges that Westside discriminated

against her by failing to make her aware of the opportunity.

However, the position required five years of experience in the

transit industry, while the plaintiff possessed only three. She was

thus not qualified for the position at the time it was available.

     To make a prima facie case that she was subjected to a hostile

work environment, the plaintiff must show that she was the victim

of uninvited sexual or racial harassment and that the harassment

was based on sex or race. Walker v. Thompson, 214 F.3d 615, 626

(5th Cir. 2000). While petitioner has alleged that abusive conduct
                               No. 06-30753
                                    -3-

from other employees was directed at her, the conduct alleged does

not have any apparent connection to her race or gender.

      To make a prima facie showing that her firing was retaliatory,

the plaintiff must show that she engaged in an activity protected

by Title VII. Grimes v. Texas Dep’t of Mental Health and Mental

Retardation, 102 F.3d 137, 140 (5th Cir. 1996). An employee has

engaged in activity protected by Title VII if she has: 1) opposed

any practice made an unlawful employment practice by Title VII, or

2) made a charge, testified, assisted, or participated in any

manner in an investigation, proceeding, or hearing under Title VII.

Id.   The   petitioner   has   not   alleged   that   she   engaged   in   any

protected activity.

      Because the petitioner has not made the required showings as

to any of her claims, the decision of the district court to grant

summary judgment is AFFIRMED.